DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-2, 6-12 and 16-20 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method of enhancing the nuclear spin polarization of target molecules,.., a first group of recesses functioning as storage for the source material and having an average diameter in any direction of 2-5 nm, and a second group of recesses, larger than those of the first group, that function as chambers for accommodating the source material and the target molecules together while hyperpolarization is transferred from the source material to the target molecules, the second group of recesses having an average diameter of less than 20 nm; confining the source material and target molecules in recesses of the matrix under external pressure for a predetermined period of time; and removing the target molecules from the porous matrix”, as required by claims 1 and 11.
Claims 2, 6-10, 12, and 16-20 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 08/18/2020 and the searches attached disclose Bhattacharya (U.S. Patent 8766633) discloses methods and apparatus for using hyperpolarization to improve imaging teaching a precursor sample together with the catalyst in aqueous is added to the system by injection with a compressed non-reactive gas through a port, then transported through clean, sterile plastic tubing by a system of pumps and valves. Precursor sample then resides briefly in a heating unit wound in an ante-chamber and is delivered to reaction chamber, reaction chamber, which has two entry ports and an outflow port, is centered within the coil of the low-field NMR. The second reactant is delivered to reaction chamber under pressure via port. While precursor, parahydrogen and catalyst are held in reaction chamber, a series of pulses played out in the  coil enacts a spin-order transfer sequence specific to the product of the hydrogenation reaction. The hyperpolarized product is ejected from reaction chamber under the pressure of nitrogen gas, filtered to remove the catalyst and injected into an animal, organ or cell preparation previously mounted in the bore of a recording high-field NMR spectrometer.

    PNG
    media_image1.png
    674
    473
    media_image1.png
    Greyscale



Owers-Bradley (U.S. Publication 200140125334) discloses Method Of Hyperpolarization Applying Brute Force Using Particulate Acceleration Agents teaching a sample dissolved with an MR agent, and with a particulate relaxation agent, the sample is exposed to a static magnetic field generated by a superconducting magnet and a cryogenic temperature present in a cryostat. Both the protons contained above all in the solvent and the nuclei contained in the MR agent begin to polarize, with the polarization build-up in the protons occurring much faster . The polarization build-up is accelerated by the particulate relaxation agent, but still takes typically a few hours or more, polarization is transferred from the protons of the solvent to the nuclei in the MR agent here by Cross polarization, using RF coils, irradiating the sample with an appropriate RF pulse sequence. In general, the sample is still cooled and exposed to a static magnetic field during this step. Then here the sample is stored in a step d) at an intermediate temperature and at an intermediate field, a further magnet and a further cryostat may be used for this purpose. In the next step e), the sample is liquefied for example by adding hot solvent and filtered such that the particulate relaxation agent is completely removed from the sample. The liquefied sample then be used in an NMR experiment, such as in an MR imaging experiment in a tomograph on a living human patient, compare step f); the NMR experiment typically takes place within just a few minutes or even only a few seconds after the liquefying and filtering of step e).

    PNG
    media_image2.png
    496
    709
    media_image2.png
    Greyscale



However, both Bhattacharya and Owers-Bradley do not disclose the above allowable subject matters. 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taqi Nasir whose telephone number is (571)270-1425.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858